UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 1-35267 INTERPHASE CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1549797 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Parkway Centre I 2901 North Dallas Parkway, Suite 200 Plano, Texas 75093 (Address of Principal Executive Offices and Zip Code) (214) 654-5000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 31, 2012, shares of common stock outstanding totaled 7,000,010. INTERPHASE CORPORATION Index to Form 10-Q Quarterly Period Ended September 30, 2012 Part I - Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income for the three months and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II - Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 PART I FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) INTERPHASE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) September 30, December 31, ASSETS Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, less allowances of $35 and $43, respectively Inventories Prepaid expenses and other current assets Total current assets Machinery and equipment Leasehold improvements Furniture and fixtures Less-accumulated depreciation and amortization ) ) Total property and equipment, net Capitalized software, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Accounts payable $ $ Deferred revenue Accrued liabilities Accrued compensation 95 Total current liabilities Deferred lease obligations Long-term debt Total liabilities Commitments and Contingencies Shareholders’ Equity Common stock, $0.10 par value; 100,000,000 shares authorized; 7,000,010 and 6,895,085 shares issued and outstanding, respectively Additional paid in capital Retained deficit ) ) Cumulative other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 INTERPHASE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Product $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Research and development Sales and marketing General and administrative Total operating expenses (Loss) income from operations ) 85 ) Other income, net - 5 13 15 (Loss) income before income tax ) 90 ) Income tax expense 9 31 - 54 Net (loss) income $ ) $
